Citation Nr: 0327860	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  96-20 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151 for impotence based on 
VA medical treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1948 to May 1952, and 
from January 1954 to July 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in April 1997, and 
a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Left ankle disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is left ankle disability 
otherwise related to such service.

2.  There is no causal relationship between the veteran's 
impotence and VA hospital care or medical treatment.  


CONCLUSIONS OF LAW

1.  Left ankle disability was not incurred in or aggravated 
during the veteran's active duty service, nor may arthritis 
of the left ankle be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  

2.  The criteria for benefits under 38 U.S.C.A. § 1151 for 
impotence have not been met.  38 U.S.C.A. §§ 1151, 5107(b) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act  
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After review of the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes multiple treatment reports, private medical records, 
outpatient treatment reports, and medical opinions.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal that has not been obtained by the RO.  Under these 
circumstances, no further action is necessary to assistant 
the claimant with his claim.  

The Board also finds that all VCAA notice requirements have 
been met.  A letter from the RO to the veteran in October 
2002 clearly informed him of the provisions of VCAA with 
regard to what evidence he must obtain and which evidence VA 
would assist him in obtaining.  Moreover, the collective 
effect of multiple supplemental statements of the case for 
each issue on appeal is that the veteran has been repeatedly 
advised of the type of evidence necessary for him to prevail 
with his claims.  The Board therefore finds that the veteran 
has been effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefits sought.  The discussions in 
rating decisions, the statement of the case, and multiple 
supplemental statements of the case, have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice of the requirements of the law and 
regulation have been met.  

The Board also notes here that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  However, in the 
present case the veteran responded to an October 2002 VCAA 
letter from the RO with additional information.  Moreover, in 
a July 2003 statement the veteran's representative indicated 
that appellate review was desired on the evidence now of 
record.  The Board therefore finds that there is no prejudice 
to the appellant as a result of any legal deficiency in the 
VCAA notice furnished by pursuant to the invalidated 
regulation and that no useful purpose would be served by 
further delaying appellate review to provide corrected notice 
that the appellant has one year to provide additional 
information or evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA is not applicable where 
the veteran was fully notified and aware of the type of 
evidence required to substantiate his or her claim and that 
no additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating the claim, 
the VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such  
assistance would aid in substantiating the claim").  

On appellate review, the Board sees no areas in which further 
development is needed.  In a statement received in November 
2002, the veteran again contended that he injured his left 
ankle in service, and implied that VA had not reviewed his 
service medical records for both of his periods of active 
military duty.  In that regard, the Board notes that in June 
1981, VA requested the veteran's reports of separation and 
all available military medical/ dental records.  In June 
1981, the indicated records were sent from the National 
Personnel Records Center, in St. Louis, Missouri, and 
associated with the veteran's claims folder.  Included 
therein were the veteran's service medical records for both 
periods of active duty.  In addition to the original service 
medical records, the veteran's claims folder also includes a 
packet containing copies of those original records.  

Accordingly, the VA has essentially met the requirements of 
the VCAA, and there would be no benefit in developing this 
case further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim  under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92.  Accordingly, the Board will 
proceed with the adjudication of the veteran's claims.

II.  Service Connection

One issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the present case, the veteran contends that he suffered 
left ankle injury during service and that he currently 
suffers left ankle disability as a result.  However, service 
medical records fail to document any complaints, 
symptomatology or diagnosis of left ankle injury or chronic 
left ankle disability during service.  The reports of the May 
1952 and July 1955 separation examinations show that the 
veteran's lower extremities were clinically evaluated as 
normal on each examination, respectively, and that he did not 
relate a history of any left ankle problems.  His lower 
extremities were also clinically evaluated as normal at the 
time of a January 1954 enlistment examination.  

A report of VA examination in May 1982 makes no reference to 
any left ankle complaints or clinical findings. 

In March 1991, VA outpatient treatment records reveal that 
the veteran was seen for complaints of left ankle pain.  The 
diagnosis was arthritis.  

From November 1992 to April 1994, the veteran was treated at 
VA for pain associated with left ankle arthritis, and 
diagnostic tests were performed.  In January 1993, a bone 
scan revealed an impression of degenerative joint disease 
versus prior traumatic injury to the left ankle.  A May 1993 
x-ray of the bilateral ankles revealed degenerative changes 
with subchondral cysts and small oseophyte at the left talar-
tibial and talar-calcaneal joints.  

April 1994 VA hospitalization records show that the veteran 
underwent excision of osteophyte of the left ankle.  The 
diagnosis was left ankle degenerative joint disease.  

At an April 1997 personal hearing at the RO, the veteran 
testified that he injured his left ankle during basic 
training.  He said that he went to sick call for the pain and 
that he received aspirin as medication, but the left ankle 
was not put in a bandage.  

VA outpatient treatment records received for the file, dated 
from 1996 to 2002, show some continued treatment for the left 
ankle at VA.  For example the veteran was seen October 1996.  
December 1997 VA treatment records show that there was a 
probable spur recurrence in the left ankle.  

Post-service private medical records from Kaiser Permanente 
include no reference to the claimed left ankle disorder.  

Based on a careful review of the record, and the 
consideration of the veteran's contentions, the Board 
determines that service connection for a left ankle disorder 
is not warranted.  The Board acknowledges the veteran's 
belief that his current left ankle disorder is related to 
service.  However, the etiology of such disability is a 
medical question, and laypersons are not competent to address 
that question.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The lack of persuasive evidence of any left ankle symptoms 
during service, the normal clinical evaluation of his lower 
extremities at the times of separation from service, and the 
fact that left ankle problems are not documented in the 
medical records until he 1990's all argue against a finding 
of any nexus between current left ankle disability and 
service.  In view of the normal findings on discharge 
examinations, it would appear that any left ankle injury 
during service was acute in nature and had resolved by the 
time of the veteran's discharge from service. 

In making this determination, the Board has considered the  
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also Gilbert v. Derwinski, 1 Vet. App. at 53.  

III.  38 U.S.C.A. § 1151 Claim.

A veteran, who suffers an injury or an aggravation of any 
injury, as the result of hospitalization, medical or surgical 
treatment, examination, or during a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to or the death of the veteran, is 
entitled to disability or death compensation in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151.

The Board recognizes that interpretation of the requirements 
for compensation under Section 1151, as well as the statute 
itself, have changed in recent years.  In Brown v. Gardner, 
115 S. Ct. 552 (1994), the United States Supreme Court held 
that the statutory language of 38 U.S.C.A. § 1151 simply 
required a causal connection between VA medical treatment and 
additional disability and that VA's interpretation of 38 
U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow and was not consistent with the 
plain language of the statute.  On March 16, 1995, amended VA 
regulations were published to conform with the Supreme 
Court's decision.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the Supreme Court's 
decision in Gardner.  The amendment to 38 U.S.C.A. § 1151 
applies to claims for compensation under that section filed 
on or after October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 
31, 1997).  That amendment does not apply in this case 
because the veteran filed his claim for compensation under 38 
U.S.C.A. § 1151 in August 1994, a time prior to October 1, 
1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  All 1151 
claims, such as this claim, which were filed before October 
1, 1997, must be adjudicated under the statutory provisions 
in effect when Gardner was reviewed by the Supreme Court, and 
under the regulatory provisions promulgated by the VA on 
March 16, 1995.

The claims folder includes 2 folders with many VA medical 
records, including preoperative notes, operation reports and 
post-operative notes for surgeries the veteran underwent at 
VA for his back in January 1989 and subsequently in March 
1990.  For purposes of analysis the Board views such medical 
evidence as showing that a current disability of impotence 
exists.  The question before the Board is whether such 
disability is related to VA treatment.  The veteran is not 
service connected for a back disability.  The veteran 
contends that, as a result of VA hospitalization or medical 
or surgical treatment in January 1989, or in March 1990, he 
became impotent.  

The evidence of record shows that the veteran was 
hospitalized at VA from January 12, 1989 to January 18, 1989.  
The preoperative diagnosis was herniated nucleus pulposus L4-
L5.  During the hospitalization, the veteran underwent a 
posterior decompression laminectomy and partial fascetectomy 
L4-L5, right and left, and excision of anterior extradural 
mass L4-L5 region.  Included in the final hospital summary 
was a diagnosis of spinal stenosis.  

In March 1990, he was seen at VA with complaints of left leg 
pain for approximately 2 months after a pain-free interval 
after the L-4-L5 decompression.  He was operated on again, 
and underwent right and left L-4, 5 foraminotomies and 
laminectomy and removal of anterior extradural fat.  

In a VA treatment note dated on December 20, 1995, it was 
noted that the veteran had been seen previously by a 
urologist and that he was being seen for current problems 
with impotence and urethral stricture.  The veteran reported 
having had impotence since his back surgery in the late 
1980's.  Specifically, that he had not been able to keep an 
erection since then.  The assessment after examination was 
that the veteran was completely impotent.  The examiner 
stated that "although is impossible to prove/disprove that 
impotency is secondary to back surgery, this is a possibility 
of its cause."

At his personal hearing at the RO in April 1997, the veteran 
testified that his impotency started after the back surgery 
in 1989.  He experienced semi erections before the surgery, 
and after the surgery he had no erection at all.  He 
acknowledged that he was also being treated at VA for 
urethral stricture; and the records on file show the same.  
He had not had any treatment for impotency, other than being 
offered an erectile aid.  

Private medical records received from Kaiser Permanente were 
not referable to this issue. 

In March 2003, the veteran underwent a genitourinary 
examination, at the RO's request, to assess whether the 
veteran had erectile dysfunction secondary to back surgery.  
The examiner was a medical doctor.  His name is the only one 
associated with the examination although he does refer to 
"we" in his report when rendering an opinion.  Again, the 
veteran had back surgery in 1989 and 1990.  The claims folder 
was reviewed and examined by the examiner.  

First, the examiner commented on the December 1995 VA note 
regarding the possibility of a correlation between the 
veteran's impotence and back surgery.  The examiner noted 
that the signature of the examining physician in December 
1995 was not legible, but that the Chief of Administrative 
medicine's stamp was affixed to the note.  More importantly, 
it was noted that the examiner's review of the record 
revealed that the veteran had been under treatment for 
hypertension since 1978, and that he used Hydrodiuril and 
Minipress.  The examiner stated that Minipress 
characteristically was not listed as having a potential for 
impotence as a side effect.  However, Hydrodiuril, which was 
also called Hydrochlorothiazide, listed impotence and 
decreased libido as potential complications.  The examiner 
stated that "[a]ctually that almost holds true for any 
hypertensive medication, although some may do it more 
commonly than others."  The examiner stated that the fact 
that this veteran had been under treatment for hypertension 
since 1978 would provide a much more likely cause for 
impotence than the back surgery.  

He went on to notate that the veteran reported to the 
examiner in March 2003 that he also believed that the 
myelogram associated with his first back surgery was 
unpleasant and could have caused the impotency as well.  So, 
the examiner reviewed the October 1988 myelogram, and noted 
that the procedure was done without complication.  Shortly 
thereafter the veteran underwent the operation for herniated 
nucleus pulposus L5/S1.  The operation in March 1990 was also 
preceded by a myelogram..  The examiner recited in detail 
what took place during these surgeries.  The examiner then 
noted that the "interview with the veteran understandably 
was a bit confusing."  The veteran was 73 years old, and he 
appeared very tired and he may have simply been fatigued at 
the examination.  For example, the veteran was under the 
incorrect impression that he had undergone a spinal fusion 
with the second operation, and the operative record did not 
include that he did.  The examiner noted that no 
complications were mentioned in the post-operative notes from 
October 1988 through March 1990.  

The examiner wrote two pages of  rationale to support the 
opinion recited below.  In sum, it is noted that the examiner 
noted the January 13, 1989 operation, and that the veteran 
reported that he had strength of penile erection and normalcy 
of erection prior to the January 1989 operation.  The veteran 
could not remember the frequency of erection.  He was in his 
late 50's at the time of the 1989 operation.  The veteran 
told this examiner that the impotency actually occurred at 
age 61 or so thereabouts, after he had had the second back 
operation.  The veteran's major contention was that a 
student, or young, doctor, who was being supervised, 
performed the myelogram and that the veteran had a right knee 
jerk which the veteran thought was abnormal.  He did not 
remember having pain with the knee jerk.  The veteran 
reported having partial erections until his wife became 
disabled.  The examiner noted that the information reported 
by the veteran for the March 2003 examination varied with 
some of the previous testimony and hearings provided by the 
veteran for the record.  

The examiner explained, and opined, that those who serviced 
patients, saw daily males with impotence; and that the two 
most common causes were diabetes and hypertension.  This 
veteran did not have diabetes but had been under treatment 
for hypertension since 1978.  The examiner stated 
"[t]herefore, it would be far more likely that long-term 
treatment for hypertension, as well as the hypertension 
itself, would be considered a major risk factor in 
impotence."  The examiner went on to opine that back surgery 
like the veteran's had been carried out for over 50 years on 
hundreds of patients at that facility, and that it would be 
hard to identify many people who suffered impotence deemed 
secondary to such back surgeries.  He explained that it was 
true that people who had paraplegia for whatever reason, very 
commonly had bowel and genito-urinary problems, which 
included impotence.  However, the examiner stated that he 
found nothing in the veteran's medical records, and that he 
knew of nothing, in the literature or in commonly held 
medical viewpoints that would incriminate the back surgery 
for the impotence.  The examiner further stated, and 
concluded, as follows:

Even though the doctor who must remain unidentified 
because we couldn't read his signature wrote on 12/20/95 
that there is a possibility that the surgery could be 
the cause, he didn't enlarge on that, didn't 
substantiate it, and indicated no statements which 
supported it.  

We were asked in this instance for this examination on 
3/27/03 to determine by reviewing the records what 
transpired.  We did review the pertinent segments of the 
records in page-by-page detail, including the pre-op 
work up and the operative reports for surgery on 1/13/89 
and 3/16/90 and the post-operative follow-up notes.  
Included also were literally hundreds of genital urinary 
notes because the veteran does have bladder outlet 
obstruction and urethral stricture and he has been seen, 
evaluated and treated by urologists repeatedly.  I found 
not any notes made by the urologists that referenced his 
impotence or expressed any opinions about it.  

It is therefore my opinion that it is much less likely 
than not that the back surgery either of them or both 
conducted on 1/13/89 and 3/16/90 can be incriminated or 
can be held responsible for his impotence.  I think it 
is much more likely that hypertension and its treatment, 
which have been a part of his medical treatment program 
since 1978, are much more likely causes.  When we put 
that together with his tenure chronologically (his age), 
I think that is the likely answer.  

After a review of the evidence of record, the Board finds 
that there is no medical evidence of record that VA 
hospitalization or surgical or medical treatment, resulted in 
additional disability of the veteran in the form of 
impotence.

With regard to the veteran's belief that he incurred 
impotence as a result of one or both of his back surgeries 
performed at VA in 1989 and 1990, it is again noted that the 
veteran is competent to testify as to certain matters, he is 
not competent to offer a medical opinion as to causation.  
Espiritu, 2 Vet. App. at 494-95.  The medical opinion of 
record, offered in December 1995, that stated that there was 
a possibility that the veteran's impotence had resulted from 
his back surgeries, was clearly refuted by the VA examiner in 
March 2003, who, after reviewing the veteran's medical record 
in great detail, identified certain flaws with the December 
1995 opinion, and then offered an extensive and cogent 
analysis of the veteran's impotence condition, its likely 
origin, and its negative relationship with the back 
surgeries.  

Accordingly, the evidence of record preponderates against a 
finding that the veteran's impotence is related to VA 
hospitalization, medical or surgical treatment, or VA 
examination. 

Gardner provided that only a simple causal connection between 
VA medical treatment and additional disability was needed, 
and that evidence of negligence was not necessary.  However, 
a causal connection is still necessary.  In the instant case 
such is lacking, and the indication that there was a 
possibility of a causal connection was adequately refuted by 
a medical doctor of record who was specifically asked to 
render an opinion on the topic.  On the basis of all the 
evidence, the Board must find that the criteria for an award 
of benefits pursuant to 38 U.S.C.A. § 1151 for impotence have 
not been met.  


ORDER

Service connection for a left ankle disability is not 
warranted.  Compensation under the provisions of Title 38, 
United States Code, Section 1151 for impotence based on VA 
medical treatment is not warranted.  The appeal is denied as 
to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



